Title: From George Washington to Thomas Jefferson, 15 March 1784
From: Washington, George
To: Jefferson, Thomas

 

Dear Sir,
Mount Vernon March 15th 1784.

The Baron de Steuben informs me, that he is about to make a final settlement with Congress; and to obtain from them that compensation which his Services shall appear to have merited; having entered into no stipulation at the time he engaged in the Service either for Pay or emoluments; chusing rather to let his Services point to their own rewards (after they were performed) than to set a value upon them before hand—Wishing, on the one hand, for nothing more than they deserved—on the other, convinced that the honor & dignity of the Sovereign power of these States would do him justice, if our cause should be crowned with success—if not, he would share their fortunes, & fall with them.
What the Barons expectations are, if he should incline to make them known, can be best explained by himself; but this I have heard him say, that to be placed in the same situation he was when he came to this Country, would content him—What this was I know not, but it should seem that, if a Foreigner gets nothing by the Service, he ought not to loose by it.
My Sentiments with respect to the importance of the Barons Services have been delivered to Congress in so many instances, and he himself has received such repeated testimonies of it, that it is unnecessary for me, in this place (especially as I have laid aside my military character, and am disinclined to trouble Congress any longer with my application) to give fresh proofs of my approbation of his abilities & conduct, tending to the same points. But I could wish to see his merit, which is great; and his Services which have been eminent, rewarded to his satisfaction. I am with the most sincere esteem & regard Dr Sir Yr obedt & very Hble Servt

G: Washington

